This was a suit instituted in the Circuit Court of Jackson County by the plaintiffs, husband and wife, against Kansas City, the defendant, for the alleged negligence in drowning their minor son, six years and seven months old. The case was tried before the court and jury, which resulted in a verdict and judgment for the plaintiffs for $10,000, and after moving unsuccessfully for a new trial the defendant duly appealed the case to this court.
The pleadings are unassailed and therefore it would be useless to notice them.
The facts of the case are simple, and practically undisputed. The name of the dead child for whose life the parents sued, was Karl Davoren, who had a twin brother named Kenneth, who was also drowned at the same time and place that Karl lost his life. They came to their death by drowning in a pond which was created by the city in constructing a high fill, or dam, across a ravine, for street purposes, on top of which a street was duly constructed. The city neglected to provide a culvert or other outlet sufficient to allow the surface water to escape that accumulated above said fill. Said pond of water was entirely upon private property, and was not so closely located to a public street as to endanger the lives of the deceased children by falling into it while passing along the street.
The pond was located on the south side of Twenty-first Street between Bales Avenue and Askew Street in *Page 520 
Kansas City. Bales Avenue and Askew Street run north and south, and Twenty-first Street runs east and west, and crosses Bales and Askew. In the space between Bales and Askew the natural topography of the land is in the form of a ravine or draw, several blocks long, running in a northerly and southerly direction. The natural drainage of surface water through this ravine or draw was toward the north. The ravine began at Twenty-fifth or Twenty-sixth Street, which is four or five blocks south of Twenty-first Street, and extended north to Eighteenth Street, making the ravine about eight blocks in length. The ravine drained all of that territory lying between Twenty-sixth Street on the south, Bales Avenue on the west, Askew Street on the east, and Eighteenth Street on the north — a territory comprising eight square city blocks. Four or five of these square blocks lay south of Twenty-first Street.
In 1901 the defendant city constructed a high fill along and upon Twenty-first Street, directly across this ravine, like a dam. The height of the fill was about twelve to fourteen feet above the surface of the water at the time of the drowning. The length of the fill was about 150 feet from east to west.
Previous to the construction of this fill there was no pond on the private property south of Twenty-first Street. Immediately after the city constructed this fill or dam, however, the surface water from the land to the south began damming up on account of the fill, and accumulating upon the private property south of the fill. The result was that a deep pond formed thereon, extending about 250 feet across at its widest point, measuring east and west, and about 200 feet north and south. The contour and appearance of the pond are shown by the diagram and by the photographs in evidence. The pond was right up against the embankment of the fill; that is, the embankment formed the north shore of the pond. *Page 521 
[EDITORS' NOTE:  EXHIBITS 12-13 IS ELECTRONICALLY NON-TRANSFERRABLE.] *Page 522 
The defendant city apparently recognized its duty not to dam up surface water on the abutting property, for when it constructed the fill it put a pipe through the fill to drain off the surface water. But the pipe was too small and was wholly inadequate to drain away the water that accumulated. When the pond once formed it remained there as a permanent thing for the nineteen years preceding the drowning of plaintiffs' two boys. The pond remained there from 1901, when the fill was constructed, until March, 1920. Nothing was done by the defendant city to remedy the situation prior to the death of the boys.
The pond was fifteen feet deep in the middle. The surrounding neighborhood was a thickly populated residence district of the city. During all these years, it was a common practice for children in the neighborhood to play upon and about the pond, swimming in the pond in summer and playing on the ice in winter.
This dangerous condition was specifically reported to the City Engineer's office at the city hall by one of the neighbors fifteen or sixteen years before the drowning of plaintiffs' sons. The engineer's office promised that the matter would be attended to. It was impressed upon the engineer's office that it was an absolute necessity to have the pond drained on account of the danger to children and on account of the foul smell. In addition, one of the neighbors notified a city policeman about the matter.
Nothing was ever done, however, by the city authorities to rectify the dangerous condition prior to the drowning here in question.
Plaintiffs' boys were drowned on March 8, 1920, while playing upon the ice of the pond. The two boys were six years and seven months old at the time of their death. They came home from school at about three o'clock in the afternoon, and after getting something to eat and changing their clothes, went out to play, their mother at the time being engaged in preparing the evening meal. About fifteen or twenty minutes later a neighbor *Page 523 
boy came and reported to the mother that her two little boys were drowned in the pond. The pond was not in sight of plaintiffs' residence and neither of the plaintiffs knew of the existence of the pond.
An eyewitness, Earl Cook, testified to the drowning of the boys. This witness was walking east along the south sidewalk of Twenty-first Street at the time. When he first saw the boys they were playing on the ice, throwing a bottle across the ice. One of the boys was running after it and the other one was running after him, possibly eight or ten feet behind. The first little fellow went through the ice about midway of the pond, and the other one was running so close to him he could not stop and ran in after him. The second little boy clung with his fingers to the edge of the broken ice for a short space. In the meantime Cook immediately ran down the bank and ran in upon the ice, in the effort to rescue the boys. He got possibly half way from the bank to where the second little boy was clinging, when the ice broke and allowed Cook to go through. Both boys were drowned under his very eyes, but he was helpless to rescue them. The bodies of the boys were rescued from the water by the fire department by means of hooks and ropes.
The next day after the drowning, and two months before plaintiffs served any notice on the city of their intention to bring this suit, the city's claim department began taking numerous photographs of the pond. At the trial, however, the city made no attempt to excuse itself from the charge of negligence in creating this dangerous nuisance, and stood mute, offering no evidence whatever.
At the close of all the evidence the appellant asked a demurrer to the respondents' evidence, which the court refused, and counsel for the former duly excepted.
I. Counsel for appellant insist that the trial court erred in refusing its demurrer offered to respondents' evidence at the close of their case for the reason stated, that theLiability  pond was located whollyof City. *Page 524 
upon private property and that the accident did not result from any use of a street, and under all the facts there was no duty owing the deceased, and hence no liability rested upon the appellant.
In support of that contention counsel for appellant cite the following cases: Arnold v. St. Louis, 152 Mo. 173; Overholt v. Vieths, 93 Mo. 422; Moran v. Pullman Car Co., 134 Mo. 641; Kelly v. Benas, 217 Mo. 1; Hight v. Bakery, 168 Mo. App. 431; Buddy v. Terminal Ry. Co., 276 Mo. 276; State ex rel. Kansas City v. Ellison, 281 Mo. 667; Rallo v. Heman Const. Co., 291 Mo. 221,236 S.W. 632; City of Omaha v. Bowman, 53 Neb. 293, 72 N.W. 316; Reeder v. City of Omaha, 73 Neb. 845, 103 N.W. 672; Murphy v. City of Brooklyn, 23 N.E. (N.Y.) 887; Von Almen's Admr. v. City of Louisville, 202 S.W. Ky. 880; Peters v. Bowman, 47 Pac. (Cal.) 113; Tavis v. Kansas City, Kansas, 80 Kan. 547, 132 P. 185; Hooper v. City of Topeka, 92 Kan. 11, 139 P. 1018; Schouf's Admr. v. City of Paducah, 50 S.W. (Ky.) 42; Gillespie v. McGowan,100 Pa. 144; Dehanitz v. City of St. Paul, 73 Minn. 385, 76 N.W. 48; Klix v. Nieman, 68 Wis. 271, 32 N.W. 223.
All of these cases proceed along the line that the appellant was not required to fence or otherwise protect nuisances or to secure dangerous places upon their private property from trespassers or other persons who might be thereon without the authority or permission of the respective owner thereof.
Generally speaking and as an abstract legal proposition those cases announce a correct legal proposition, but in my opinion they state the rule of law too broadly when applied to all cases, for the reason that there are often other facts and circumstances entering into the case which qualify or limit that harsh and unfeeling rule.
For instance in the case of the City of Hannibal v. Richards, 82 Mo. l.c. 336, "the construction of the embankment on Second Street by the city was subsequent to defendant's purchase of the lots and that embankment *Page 525 
prevented the flow of the water from the lots and occasioned its accumulation upon them, which, it is alleged, injuriously affected the health of the city. It has been repeatedly held by this court, that the owners of the lots under such circumstances could not maintain an action against the city for the damage to them, but that such injury is damnum absque injuria. Now, we are asked to hold, also, that the city may create a nuisance upon the lot of an individual and then have it abated at his expense, if he refuse to do it when ordered. As well at once declare that no one can acquire any rights to town or city lots which the municipal corporation is bound to respect. The city cannot create a nuisance upon the property of a citizen and compel him to abate it" — citing the case of Weeks v. City of Milwaukee, 10 Wis. 269.
The first case by implication held that the city owed the duty to the citizens of Hannibal and to Richards to abate that nuisance. In the case of State ex rel. Lamm v. Sedalia, 241 S.W. 656, this court held that a private person specially injured by a public nuisance may sue to abate it, and it would naturally follow that he could recover any special damages sustained caused by such nuisance. The State may also compel a municipal corporation to abate a nuisance. [State ex rel. Lamm v. Sedalia, supra.]
So in the case of Roth v. St. Joseph, 180 Mo. App. 381, the Kansas City Court of Appeals held that, where a city either by its own act or by permitting a railroad to erect an embankment in a street which creates, or suffers and permits, a stagnant pool to collect and become a nuisance near plaintiff's residence, the city is liable in damages, the same as any other person or landowner.
Likewise in the case of Salmon v. Kansas City, 241 Mo. l.c. 53, this court held that the city was liable for its contracts and torts in the prosecution of that work, and is open to suit in the same manner and to the same extent as a private person doing or causing to be *Page 526 
done the same work, and cited: Donahoe v. Kansas City,136 Mo. 665; Dolan v. Laclede Gas Co., 145 Mo. 550; Ely v. City of St. Louis, 181 Mo. 723; State ex rel. v. Gates, 190 Mo. l.c. 550; Barree v. Cape Girardeau, 197 Mo. l.c. 389; Broadwell v. City of Kansas, 75 Mo. 213; Werth v. City of Springfield, 78 Mo. 107; Wegmann v. City of Jefferson, 61 Mo. 55; Thurston v. City of St. Joseph, 51 Mo. 510.
II. Counsel for appellant insist that this case was brought and tried upon the theory of the turn-table cases. In my opinion this is a clear misconception of the case. The turn-tableTurn-table  cases turn upon the theory that the defendants inTheory.     such cases construct those dangerous devises upon their own premises, which are so attractive to children that they enter the premises and while playing on them they are injured thereby. Because of the attractions of the turn-table, and the absence of any special danger appearing to the child, the injury is unexpectedly inflicted upon it, and out of this lure to the unsuspecting child arises the duty of the proprietors to so guard the tables that no injury can reasonably happen to it.
But that is not this case. Here the officers of the city and its agents should be reasonably charged with the knowledge of such facts as all other reasonably prudent men know, and that is that ponds of water in the thickly populated portions of large cities are attractive to children, and that is why they congregate there in summer for bathing in the waters, and in winter for skating on the ice formed thereon. It is common knowledge that ponds of water wherever located are highly attractive to children, both for skating and bathing purposes, as much so as the old creek down over the hill in the meadow we all read so much about, both in verse and fiction.
The same instinct and desire for pleasure induces the tourists of the country to resort to the seashore for bathing, and the more hardy to travel to the northern *Page 527 
ice-fields for skating and tobagganing. The law imposes the duty upon the keepers of our own resorts, as well as upon the keepers of the others, to make them reasonably safe for those who use them. In other words, all reasonably prudent persons must so use their property as not to unreasonably injure others, and if that duty is not exercised, then they are liable for its violation. In the case at bar the city unreasonably constructed the dam or fill across Twenty-first Street and thereby caused a large body of surface water to accumulate, covering some eight city blocks, right in the heart of the city, varying in depth from a few inches near the edges thereof, to twelve or fourteen feet in depth in the center, thereby making it a regular death trap for children. The only wonder is that there were not dozens of them drowned therein during the many years that it existed.
The legal obligation rests upon all who create or allow such dangerous conditions to use reasonable precautions to see that no unnecessary injury shall flow therefrom to others, and if that duty is violated and injury results the guilty party will be held liable in damages.
This was the principle upon which the decision in Godfrey v. K.C. Light  Power Company, 299 Mo. 472, was based, and correctly so, if it had had any substantial facts upon which to rest. There the majority opinion held that a little crooked walnut tree was an attractive place for children to congregate, and therefore the company should have known that fact and have insulated its wires. To that part of the opinion I dissented and still dissent. I doubt that if there is a single man or woman who reads that opinion who ever saw children climbing such walnut trees out in an open pasture, while with the ponds there is no one of common observation but who continually sees children flocking to the ponds of the country to swim or skate. On that account the wonder is that they have not been a more fruitful source of death and litigation, than they have been.
III. It is also insisted by counsel that the deceased children were trespassers at the time they lost their *Page 528 
lives, and therefore the parents are barred from aTrespassers.  recovery in this case. This point was decided against that contention in the Godfrey case, supra; but independent of that, I do not think that there was in fact any trespass whatever in this case, or anything that smacks of trespass. Common observation has long ago taught us that when a man or set of men turn out their lawn for public pasture or playgrounds, or flood it with water for swimming or skating purposes, it would be hard to say that those who use it are trespassers or can be held liable for such violation of the law. It is like the case of pedestrians walking along a railroad track in violation of the statute, and where there is no actual objection made thereto. This court and all others of the State have repeatedly held that the pedestrians become licensees and not trespassers. I think the same is true in this case. The idea of these little innocent boys, hardly old enough to know what they were doing, being guilty of trespass, which would bar the parents' right of a recovery, when neither they nor the lot owners ever thought of such a thing, is shocking to the human intelligence. [Williams v. Gas. Co., 274 Mo. 1; Day v. Ice Co., 136 Mo. App. l.c. 275; Beckwith v. City of Malden, 253 S.W. 17.]
The above cases lend color to the foregoing observations. Also, the case of Beckwith v. City of Malden, 253 S.W. 1, holds that the city must anticipate the proclivities of boys to climb trees.
IV. Counsel for appellant next insist that the city was not liable for the death of the boys because they were drowned on private property and therefore it had no powerNuisance:          to abate the nuisance. In my opinion thisAbatement:         insistence is untenable for the reason thePrivate Property.  record shows that the fill or dam was constructed by the city within the limits of Twenty-first Street and flush up with the lateral lines thereof. Under that state of facts there was nothing to prevent the city from making a drain *Page 529 
through or under the dam. By going upon the fill or dam and opening a culvert through it, the city could have thereby easily and inexpensively drained all the surface water from the pond, and that too, long before the boys were drowned.
The authorities cited under Paragraph I of this opinion hold it to be the legal duty of a municipal corporation to abate such a nuisance as this one was and that it is liable in damages for all injury sustained in consequence thereof.
V. This case is in some respects like the case of Capp v. St. Louis, 251 Mo. 345. In that case there was a deep pool of water in a large creek or small river in Forest Park which hadOther   been caused by the city emptying a storm sewer into theCases.  creek which dug out or excavated the hole in which the water accumulated; and while playing in the creek the child stepped into the deep pool and was drowned. In that case we held the pool was an attractive place for children and a public nuisance, and should have been abated by the city. The record showed the city was negligent in that regard, which negligence resulted in the death of the child, and it was therefore liable for the damages sustained by the child's parents.
In the case of Jensen v. Kansas City, 181 Mo. App. 359, ELLISON, J., again considered the Capp case, supra, and in so doing said:
"In the latter case, it was held that children playing in parks were not trespassers and the court said, in effect, that they were the invitees of the city. There a child, with a companion, was wading in a pool, shallow at the edge, but several feet deep towards the center, and practically unguarded. The question of the city's negligence was held to be for the jury.
"In this case the low wall, or balustrade, twenty-five inches high, was the only guard, and it, of course, was no protection, once a child was on top of it, against the water in the basin of the fountain. The wide coping *Page 530 
which topped this wall was a great temptation to children to run around it. We think it too extreme to say, as was suggested in argument, that a boy five years old could not climb onto the top of a wall of that height without assistance. The trial court was right in submitting the case to the jury."
The Supreme Court of Nebraska in the case of City of Omaha v. Richards, 49 Neb. 244, held: "That the city is liable for the death of a boy ten years old, by drowning, caused by falling from a section of wooden sidewalk which he was using as a raft upon a pond of water within the corporate limits, a part thereof being in a public street and part upon private property, it being shown that such accumulation of water was occasioned by the negligence of the city in grading said street and constructing a storm sewer therein."
The following cases also announce the same principle of law: Daneschocky v. Sieble, 195 Mo. App. 470; Harrison v. K.C. Light Co., 195 Mo. 623; Buckner v. Horse  Mule Co., 221 Mo. l.c. 709-711; Obermeyer v. Chair Co., 229 Mo. l.c. 111; Kupferle v. Ry. Co., 275 Mo. l.c. 457; Washburn v. Light Co., 202 Mo. App. l.c. 116; Thompson v. City of Slater, 197 Mo. App. 247; Hudson v. Power Co., 234 S.W. l.c. 871; Shafir v. Sieben, 233 S.W. 420; Hegberg v. Ry. Co., 164 Mo. App. 514.
VI. There was no error in the instructions given for the respondent telling the jury to find that the pond in question was attractive for children; that is true, yet theInstruction.  doctrine of the turn-table cases has nothing to do with the principles of law underlying this case, but independent of that the instruction was still sufficient, in that they required the jury to find the pond was dangerous and that the city knew, or should have known, it in time to rectify the dangerous condition.
VII. The judges who agree that there should be a recovery by plaintiffs in this case, further agree that the *Page 531 
amount of recovery (under previous rulings) should not exceed $5,000. It is therefore adjudged that if plaintiffs will remit the sum of $5,000, as of the date of the original judgment, then the remainder of such judgment ($5,000) will be affirmed as of the date of the original judgment. The remittitur is to be made within ten days, and if not so made then the judgment is to be reversed and remanded. Walker, White and Ragland, JJ.,
concur; Graves, C.J., and David E. Blair and Atwood, JJ.,
dissent, on the ground that there is no liability; Graves,C.J., in an opinion filed, in the result of which Atwood, J.,
concurs.